      Case 1:20-cr-00023-DLC Document 36 Filed 07/10/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :                20Cr023(DLC)
                                       :
               -v-                     :                    ORDER
                                       :
JOSEPH GUAGLIARDO,                     :
                         Defendant.    :
                                       :
-------------------------------------- X


DENISE COTE, District Judge:

     The sentencing for Joseph Guagliardo is currently scheduled

for July 23, 2020, to occur in person.       As confirmed by the

defendant’s letter of July 9, the defendant would like his

sentencing to occur in person and does not consent to proceed

remotely.   He is released on bail.     On July 6, the Southern

District of New York (“SDNY”) reopened its courthouses to

members of the public.    Accordingly, it is hereby

     ORDERED that the July 23 sentencing is rescheduled to occur

on Friday, July 24, 2020 at 12:00 p.m.       The sentencing will

occur in court in Courtroom 18B, 500 Pearl Street.

     IT IS FURTHER ORDERED that all individuals seeking entry to

500 Pearl Street must complete a questionnaire and have their

temperature taken before being allowed entry into the

courthouse.   On the day you are due to arrive at the courthouse,

click on the following weblink, or scan the following QR code

with a mobile device camera to begin the enrollment process.
      Case 1:20-cr-00023-DLC Document 36 Filed 07/10/20 Page 2 of 3



Follow the instructions and fill out the questionnaire. If your

answers meet the requirements for entry, you will be sent a QR

code to be used at the SDNY entry device at the courthouse

entrance.

                 https://app.certify.me/SDNYPublic




     If you do not have a mobile phone or mobile phone number,

you must complete the questionnaire and temperature screening at

an entry device at the courthouse.

     IT IS FURTHER ORDERED that all individuals must practice

social distancing at all times in the courthouse.         Individuals

also much wear face masks at all times in the courthouse unless

the Court authorizes their removal.

     IT IS FURTHER ORDERED that defense counsel must advise the

Court by Friday, July 17, 2020, if there is an expectation that



                                   2
         Case 1:20-cr-00023-DLC Document 36 Filed 07/10/20 Page 3 of 3



more than ten spectators will attend the sentencing.            The

parties must advise the Court by the same date if there is an

expectation that more than three individuals will be seated at

counsel’s tables.

     IT IS FURTHER ORDERED that any supplemental sentencing

submission is due Friday, July 17, 2020.


Dated:      New York, New York
            July 10, 2020

                                    __________________________________
                                              DENISE COTE
                                      United States District Judge




                                      3
